Citation Nr: 1112036	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for attention deficit hyperactivity disorder (ADHD), to include as secondary to service-connected mixed adjustment disorder and depressed mood. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record and associated with the claims file.


FINDING OF FACT

The weight of the competent evidence of record does not demonstrate that the Veteran has ADHD.


CONCLUSION OF LAW

In the absence of a current disability, the criteria for service connection for ADHD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in August 2008, prior to the September 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The August 2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination for his claim.  The Veteran contends that the examination was inadequate because the examiner failed to ask him questions with regard to ADHD, to include a history of his problems.  However, review of the examination report shows that examiner specifically questioned him about his ADHD.  Additionally, the report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim in a personal hearing before the undersigned Veterans Law Judge.  Thus, the duties to notify and assist have been met. 

Analysis

The Board observes that the Veteran has established service connection for an adjustment disorder, mixed, with anxiety and depressed mood.  This disability was assigned a 30 percent disability evaluation.  The record does not reflect that the Veteran filed an appeal of the disability evaluation assigned for this disability.  Rather, the Veteran contends that service connection is also warranted for his ADHD either as directly related to service or as secondary to his service connected adjustment disorder.  

In this regard, service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  In the absence of medical evidence or persuasive probative lay evidence showing the Veteran has the condition alleged, service connection is not warranted.  The case law is well-settled on this point.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 38 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that service connection is limited to cases in which the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (stating that service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).  

In this case, while service treatment records show that the Veteran was treated for ADHD, there is no evidence that the Veteran currently has ADHD.  Review of the post-service treatment records is completely negative for active ADHD.  Notably, an August 2008 VA treatment record notes an assessment of attention deficit disorder by history.  

Additionally, the Veteran was afforded a comprehensive psychiatric examination in August 2008 to specifically assess ADHD.  The examiner reviewed the claims folder in addition to evaluating the Veteran in rendering his report.  He noted that ADHD was not diagnosed until the Veteran was on active duty and the diagnosis was made when the Veteran was having difficulty remembering how to file and sort things on his job in medical logistics.  The examiner also indicated that he could not elicit a history of problems before the age of seven which was required for a diagnosis of ADHD.  Furthermore, after reviewing the claims folder, obtaining a history from the Veteran, and examining the Veteran, the examining psychiatrist found that the Veteran did not have any symptoms of residual ADHD.  In conclusion, the examiner diagnosed the Veteran with mixed adjustment disorder with anxiety and depressed mood, and alcohol dependence.  A diagnosis of ADHD was not rendered.

The August 2008 VA examiner's assessment appears to be supported by the evidence of record, which, as noted, do not document any diagnosis of ADHD post-service discharge.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.")

The Veteran has submitted no competent medical evidence contrary to that cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (2010) (it is a claimant's responsibility to support a claim for VA benefits).

Based on the evidence, the Board finds that the Veteran does not currently have ADHD.  The August 2008 VA examiner specifically noted that the Veteran did not have any symptoms of ADHD.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the competent medical evidence of record does not indicate the presence of ADHD at any time during the appeal period (the Veteran filed his claim of entitlement to service connection in July 2008).  Cf. McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board notes that the Veteran, as a lay person, is competent to note that he has experienced attention problems.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competency of evidence differs, however, from the weight and credibility assigned to evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that while the Veteran's reports of problems with attention are competent, the Board nonetheless finds them not to be credible.  There is nothing in the evidence of record to show that the Veteran currently had ADHD or has had such at any time during the appeal period.  Medical records in the course of treatment may be afforded greater probative value when considering credibility.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).   In this regard, supporting medical evidence is required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Such evidence is lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Therefore, the Veteran is not credible with regard to a current diagnosis of ADHD.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In denying the claim for service connection for ADHD, the Board acknowledges that the Veteran developed significant psychiatric problems as a result of his active military service.  However, to the extent that the Veteran developed a chronic psychiatric disorder as a result of his active military service, the Board observes that he has been awarded service connection for an adjustment disorder with depressed mood and anxiety.  The currently assigned 30 percent disability evaluation contemplates the severity of disability associated with the service-connected acquired psychiatric disorder.      


ORDER

Service connection for ADHD, to include as secondary to service-connected mixed adjustment disorder and depressed mood, is denied. 


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


